Title: Haym M. Solomon to James Madison, 18 October 1827
From: Solomon, Haym M.
To: Madison, James


                        
                            
                                Most Respected Sir
                            
                            
                                
                                    New York
                                
                                 October 18. 1827
                            
                        
                        
                        Since I had the honour of your kind reply to my enquiries respecting your Acquaintance with my father, I have
                            found other papers which shew that Monr. Roquebrune was the paymaster or treasurer for the Auxillary army of Rochambaud.
                            But am yet in the dark as to the acct. of which I [ ] it was advanced.
                        Agreeably to your suggestion I applied to the oldest officer (Mr Nourse) at the Treasury Department, he
                            wrote me that the "enemy" in the last war destroyed all the Archives for that period. Such it appears was the mild
                            operation of the Vandals in 1814 at the Seat of govt of the American Republic.
                        While on the subject of that disgraceful period to the clintonian politicians of that day, Permit me to take
                            the Liberty as one of the corresponding members of our present Democratic "General Committee", to inform you that we find
                            the Same Man now in our State Combining again with other desperate people to force on us a milatary man solely for those
                            qualities. Our "General Committee" is now 3 from each Ward 42 in all. It was here that their
                            project first burst forth Twenty one of them, made their Declaration I had the honour of being the first to resist it and
                            drew up on the part of our Minority now thirteen in all the enclosed protest (being an uncorrected proof) since which I
                            had with others the sattisfaction of hearing that, Councillors like you had when our country was endangered stepped forward
                            for the moment to raise your pen on defence of the endangered State of our dear Country. Your old enemies or rather those
                            of our Democratic institutions are denying the Statement and they say that you have declared in favour of the Military
                            Gladiator—
                        It would my dear and Venerated Sir be of use to the friends of our endanger’d Republic to know this fact
                            could you be prevailed upon to conquer that almost invincible determination (as I have been informed) of not mixing at all
                            in this most momentous question—to a people whom you must be sensible are ever grateful for your past Services and say if
                            those enemies of our Nations prosperity are correct or not.
                        I am at a loss for an apology to you for pressing such a matter on your notice but nothing but the crisis to
                            which we have arrived would have given courage on this Subject to—your most obliged and most grateful Humble Sert.
                        
                        
                            
                                Haym M. Salomon
                            
                        
                    